Citation Nr: 0534760	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.

REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1964 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for a low back disorder.  

The veteran testified at a hearing before the undersigned 
Judge in November 2005.  A transcript of the hearing 
testimony is associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has filed a claim of service connection for low 
back pain.  The service medical records document a single 
episode of back pain after a lifting incident.  VA records 
from 1990 to 2001 document chronic low back pain.  The 
veteran testified in the November 2005 Board hearing that he 
had received treatment for his back from a private doctor and 
private chiropractor in the 1970s, the records of which are 
not in the claims file. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, per 38 C.F.R § 
3.159(2005), the case is REMANDED to the AMC for the 
following development:

1. Ask the veteran to identify and provide the proper 
release forms for any private medical records, 
pertaining to low back treatment prior to 1990, which he 
referred to at the hearing in November 2005; or 
alternatively to provide the private medical records 
directly to VA. 

2.  Obtain VA clinical records, including those from the 
pain clinic at University Hospital in Houston from 2004 
to present.

3. After undertaking any other development deemed 
essential in addition to that specified above, the RO 
should re-adjudicate the veteran's claim. If the benefit 
sought on appeal remains denied, the veteran should be 
provided a Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all relevant actions 
taken on his claim for benefits, and summarize the 
evidence and discussion of all pertinent regulations. An 
appropriate period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

